Citation Nr: 0319069	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  97-06 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic skin 
disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The claimant served on active duty in the United States Army 
from April 1964 to April 1966, and from November 1990 to 
April 1991, including service in the Southwest Asia theater 
of operations from January 14, 1991, to April 7, 1991, during 
Operation Desert Shield/Desert Storm.  He also served periods 
of active duty for training with the Army National Guard 
between October 31, 1982, and May 20, 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1996 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico, which denied service 
connection for a chronic skin disorder, to include as due to 
an undiagnosed illness.

This case was previously before the Board in February 2000, 
and was remanded to the RO for further development of the 
evidence, to include obtaining the claimant's service medical 
records for his period of service from 1964 to 1966, to 
notify the claimant if that effort is unsuccessful so that 
the claimant can independently attempt to obtain those 
service medical records, and to provide the claimant a 
Supplemental Statement of the Case.  The actions requested on 
Remand were not successfully completed, and another remand is 
necessary.  


REMAND

As noted, this case was previously before the Board in 
February 2000, and was remanded to the RO for further 
development of the evidence, to include obtaining the 
claimant's service medical records for his period of service 
from 1964 to 1966, and to notify the claimant if that effort 
is unsuccessful so that the claimant could independently 
attempt to obtain those service medical records.  

The Board's review of the claims folders includes no evidence 
that the RO requested the claimant's service medical records 
for his period of service from 1964 to 1966.  In any event, 
those records have not been obtained and are not associated 
with the claims folders.  Further, the RO has failed to 
notify the claimant that those records had not been obtained 
so that he could independently attempt to obtain those 
service medical records.  

In addition, the claimant's representative notified the RO in 
April 2002 that the claimant had another claims folder under 
the number [redacted], located at RPC 376, and asked that 
the other claims folder be obtained.  While that document 
includes a notation that the other claims folder was 
requested from RPC 376 on that date, there is no record that 
such was received at the RO, and it does not appear to be 
part of the current record.  

The case is Remanded for the following actions:

1.  The RO should obtain the claimant's 
complete service medical records for his 
period of active service from April 1964 
to April 1966, and to notify the claimant 
if that effort is unsuccessful so that 
the claimant can independently attempt to 
obtain those service medical records.  
All such correspondence must be 
documented in the record.  

2.  The RO should obtain the claimant's 
complete service personnel records for 
his period of active service from April 
1964 to April 1966, to include his DA 
Form 20 and his 201 file, and to notify 
the claimant if that effort is 
unsuccessful so that the claimant can 
independently attempt to obtain those 
service personnel records.  All such 
correspondence must be documented in the 
record.  

3.  The RO should obtain any other claims 
folder of the veteran, wheresoever 
located, and ensure that the contents are 
associated with the current claims folder 
when the case is returned to the Board.  
All related correspondence must be 
documented in the record.  

4.  Upon completion of the above-
requested actions, the RO should 
determine whether the claimant served in 
the Republic of Vietnam during his period 
of active service from April 1964 to 
April 1966 and, if so, the claimant 
should be asked to state whether he 
desires to claim service connection for a 
chronic skin disorder as residuals to 
Agent Orange (AO) herbicide exposure.  If 
his answer is in the affirmative, the 
claim for service connection for a 
chronic skin disorder should also be 
adjudicated on the basis of whether such 
is residual to AO herbicide exposure.  
All such correspondence must be 
documented in the record.  

4.  Upon completion of the requested 
actions, the RO should readjudicate the 
claim for service connection for a 
chronic skin disorder, to include as due 
to an undiagnosed illness, in light of 
the additional evidence obtained.

If the benefit sought on appeal remains denied, the appellant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

The Court has held that a remand by the Court or the Board 
confers on the appellant or other claimant, as a matter of 
law, the right to compliance with the remand orders.  
Further, the Court stated that where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West,  11 Vet. App. 268 
(1998).  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




